Citation Nr: 0119831	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  95-31 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
blindness.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1944 to April 
1946.

This case was originally before the Board of Veterans' 
Appeals (Board) on appeal of a January 1995 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for blindness.  The veteran 
perfected an appeal of that determination and in June 1997, 
the Board remanded the veteran's claim for due process 
considerations and to obtain additional development.

In an August 1998 decision, the Board determined that new and 
material evidence had not been presented to reopen the claim 
of entitlement to service connection for the veteran's eye 
disorders.  The veteran appealed that determination to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In October 1998, the 
Court granted a Joint Motion for Remand, vacating and 
remanding the August 1998 Board decision pursuant to 
38 U.S.C. § 7252(a).  In a March 1999 decision, the Board 
remanded the issue of whether new and material evidence had 
been presented to reopen the claim of entitlement to service 
connection for blindness to the RO for further development.  
The claim has now been returned to the Board for appellate 
consideration.

The Board notes that on July 16, 2001, the veteran's motion 
to advance his case on the Board's docket was granted 
pursuant to 38 U.S.C. § 7107 and 38 C.F.R. § 20.900(c).  



REMAND

After the veteran's appeal was returned to the Board, the 
veteran submitted an additional private medical opinion in 
July 2001 in support of his claim.  The veteran has not 
waived RO consideration of this new evidence and has 
requested that his claim be returned to the RO for further 
consideration.  The Board notes that any pertinent evidence 
that is accepted by the Board must be referred to the RO for 
review and preparation of a Supplemental Statement of the 
Case, unless this procedural right is waived by the 
appellant.  See 38 C.F.R. § 20.1304(c) (2000).  The Board has 
reviewed the additional evidence submitted by the veteran and 
finds that it is pertinent to the issue in this case.  Thus, 
this matter must be remanded to the RO in accordance with 38 
C.F.R. § 19.31 and 20.1304(c) (2000). 

Additionally, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, a remand 
to the RO for consideration as to whether any additional 
action is warranted in light of the recent enactment of the 
VCAA is also warranted.  

Accordingly, this matter is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied. 

2.  Following completion of the above, the 
RO should again review the case on the 
basis of all the evidence of record, to 
include the evidence submitted directly to 
the Board subsequent to the issuance of 
the May 2001 Supplemental Statement of the 
Case.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





